 


109 HR 3276 IH: Government Reorganization and Improvement of Performance Act
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3276 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Porter (for himself, Mr. Tom Davis of Virginia, and Mr. Brady of Texas) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the establishment of Results Commissions to improve the results of executive branch agencies on behalf of the American people. 
 
 
1.Short titleThis Act may be cited as the Government Reorganization and Improvement of Performance Act.  
2.Results commissions 
(a)Establishment of commissions 
(1)Proposal and transmittalThe President— 
(A)may propose the establishment in the executive branch of one or more commissions for the purpose of improving the overall effectiveness, efficiency, or accountability of executive branch operations through reorganization, with each such commission being known as a Results Commission; and 
(B)may transmit such proposal to Congress for expedited consideration under section 3. 
(2)Reasons for establishing results commissionsIn each proposal to establish a Results Commission, the President shall describe the agencies or programs being proposed for the Results Commission to study. In making a proposal to establish a Results Commission, the President shall identify areas where multiple Federal programs have similar, related, or overlapping responsibilities that are under the jurisdiction of multiple executive branch agencies and committees of Congress, and areas where reorganization may improve the overall effectiveness, efficiency, or accountability of executive branch operations. 
(b)Procedure for making recommendations for improvements in executive branch performance 
(1)The President may, from time to time in his discretion, submit to a Results Commission established pursuant to this section one or more specific proposals to improve the performance of the executive branch by reorganizing agencies or programs in the areas that the Results Commission is authorized to study. 
(2)After receiving a specific proposal from the President under paragraph (1), a Results Commission shall evaluate the proposal and shall provide a response to the President on the proposal, including any changes that the Commission may wish to recommend. The Commission may recommend changes or additions to the proposal, and shall explain and justify any such recommended changes or additions, only if the Commission believes that such changes are necessary to better accomplish the stated purpose of the President’s reorganization proposal. 
(3)If the President disapproves the recommendations of the Results Commission, in whole or in part, the President may transmit to the Results Commission the reasons for that disapproval. The Commission shall then transmit to the President a report responding to the President’s concerns and any changes in its recommendations. 
(4) The President may transmit to Congress for expedited consideration under section 3 a copy of all of the final recommendations of each Results Commission, together with legislation to accomplish those recommendations. 
(c)Membership, powers, and other matters 
(1)In generalEach Results Commission shall be composed of seven members, who shall be appointed within 60 days after the date of the enactment of the Act establishing the Commission. 
(2)Appointments 
(A)The President shall appoint the seven members, who shall serve at the pleasure of the President, as follows: 
(i)One in consultation with the majority leader of the Senate. 
(ii)One in consultation with the minority leader of the Senate. 
(iii)One in consultation with the Speaker of the House of Representatives. 
(iv)One in consultation with the minority leader of the House of Representatives. 
(v)Three other members. 
(B)Any vacancy on a Commission shall be filled in the manner in which the original appointment was made. 
(3)Chair and vice chairThe President shall designate one member of each Results Commission to serve as Chair and one member as Vice Chair.  
(4)Length of serviceThe members of each Results Commission shall serve at the pleasure of the President.  
(5)VacanciesAny vacancy on a Results Commission shall be filled in the manner in which the original appointment was made. 
(6)TerminationEach Results Commission shall cease to exist within nine months after the date it commences operations, unless provided otherwise in law. 
(7)DutiesEach Results Commission is authorized to— 
(A)evaluate the merits of a specific proposal by the President for governmental reorganization; and 
(B)provide views to the President on the proposal, including any changes or additions to the proposal that the Commission may wish to recommend. 
(8)Powers relating to obtaining information from federal agencies 
(A)In generalEach Results Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the United States Government, information, suggestions, estimates, and statistics for purposes of carrying out its duties. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chair or any other member designated by a majority of the Commission. 
(B)Receipt, handling, storage, and disseminationInformation shall be received, handled, stored, and disseminated only by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(9)Public hearings and meetings 
(A)Public hearingsEach Results Commission shall hold public hearings and meetings to the extent appropriate. Any such public sessions shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by applicable law. 
(B)Nonapplicability of federal advisory committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any Results Commission. 
(10)Internal procedures 
(A)ProceedingsEach Results Commission shall commence operations within 6 months after the date of enactment of the Act establishing the Commission and shall meet periodically at the call of the Chair. 
(B)QuorumFour members of a Results Commission shall constitute a quorum but a lesser number may hold hearings. 
(11)Personnel matters 
(A)Travel expensesThe members of each Results Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(B)DirectorThe Chair of each Results Commission may, without regard to the civil service laws and regulations, appoint and terminate a Director for the Commission. The Director shall be paid at a rate not to exceed the Level II of the Executive Schedule. 
(C)StaffThe Director may appoint and compensate staff for each Results Commission in accordance with section 3161 of title 5, United States Code. 
(D)Applicability of certain civil service lawsThe Director and any staff of each Results Commission shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.  
(E)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(F)Procurement of temporary and intermittent servicesThe Chair of each Results Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for Level II of the Executive Schedule under section 5316 of such title. 
(12)Other administrative matters 
(A)Postal and printing servicesEach Results Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other departments and agencies of the United States. 
(B)Administrative support servicesUpon the request of a Results Commission, the Administrator of General Services shall provide to the Results Commission, on a reimbursable basis, the administrative support services necessary for the Results Commission to carry out its duties. 
(C)Authorization of appropriationsSuch sums as may be necessary are authorized to be appropriated for the purposes of carrying out the duties of each Results Commission. Such funds shall remain available until expended. 
(d)Expedited congressional review proceduresIn reviewing proposals by the President to establish a Results Commission and in reviewing proposals by the President to implement reorganizations recommended by a Results Commission, the Congress shall follow the expedited review procedures set forth in section 3 of this Act. 
3.Expedited congressional review procedures 
(a)Definitions 
(1)Resolution of approval 
(A)In generalFor the purposes of this section, the term resolution means only a joint resolution described in either subparagraph (B) or (C). 
(B)Joint resolution relating to establishing Results CommissionFor purposes of subparagraph (A), a joint resolution described in this subparagraph is a joint resolution— 
(i)which does not have a preamble; 
(ii)the title of which is as follows: Joint resolution establishing the Results Commission proposed by the President under the Government Reorganization and Improvement of Performance Act; 
(iii)the matter after the resolving clause of which is as follows: That Congress establishes a Results Commission proposed by the President, as follows, that was transmitted on ____ under the Government Reorganization and Improvement of Performance Act:, the blank space being filled in with the appropriate date; and 
(iv)the remaining text of which consists of the complete text of a legislative proposal transmitted by the President under section 2(a)(1).  
(C)Joint resolution relating to approving reorganization proposalFor purposes of subparagraph (A), a joint resolution described in this subparagraph is a joint resolution— 
(i)which does not have a preamble; 
(ii)the title of which is as follows: Joint resolution approving the reorganization proposals of the President under the Government Reorganization and Improvement of Performance Act; 
(iii)the matter after the resolving clause of which is as follows: That Congress approves the reorganization proposals of the President, as follows, that were transmitted on ____ under the Government Reorganization and Improvement of Performance Act:, the blank space being filled in with the appropriate date; and 
(iv)the remaining text of which consists of the complete text of a legislative proposal transmitted by the President under section 2(b)(4).  
(2)Legislative dayFor the purposes of this section, the term legislative day refers to any day on which either House of Congress is in session. 
(b)Introduction and reference of resolution 
(1)Not later than the first day of session following the day on which a resolution is transmitted to Congress under section (2)(a)(1) or (2)(b)(4), the resolution shall be introduced (by request)— 
(A)in the House of Representatives by the chairman of the Committee on Government Reform, or by a member or members of the House designated by such chairman; and 
(B)in the Senate by the chairman of the Committee on Homeland Security and Governmental Affairs, or by a member of members of the Senate designated by such chairman. 
(2)A resolution with respect to a Results Commission or a reorganization proposal shall be referred to the Committee on Government Reform of the House of Representatives and the Committee on on Homeland Security and Governmental Affairs of the Senate (and all resolutions with respect to the same commission or proposal shall be referred to the same committee) by the Speaker of the House or the President of the Senate, as the case may be. The committee shall makes its recommendations to the House of Representatives or the Senate, respectively, within 75 calendar days of continuous session of Congress following the date of such resolutions’s introduction. 
(c)Expedited procedures relating to discharge of committee considering resolution, procedure after report or discharge of committee, debate, and vote on final passageSections 911 and 912 of title 5, United States Code, shall apply to a resolution introduced pursuant to subsection (b)(1). In applying such sections— 
(1)the term resolution means a resolution described in subparagraph (B) or (C) of subsection (a)(1) of this section; and 
(2)the term reorganization plan means a legislative proposal to establish a Results Commission transmitted under section 2(a)(1), or a reorganization proposal transmitted under section 2(b)(4). 
(d)Effective date, publication, effect on other laws, pending legal proceedings, and unexpended appropriationsSections 906 and 907 of title 5, United States Code, shall apply to a resolution introduced pursuant to subsection (b)(1). In applying such sections— 
(1)the term resolution means a resolution described in subparagraph (C) of subsection (a)(1) of this section; and 
(2)the term reorganization plan means a reorganization proposal transmitted under section 2(b)(4).   
 
